UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 17, 2010 PACIFIC PREMIER BANCORP, INC. (Exact name of registrant as specified in its charter) DELAWARE 0-22193 33-0743196 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1600 Sunflower Ave, Second Floor, Costa Mesa, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (714) 431-4000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE In a meeting with investors on August 17, 2010, the Registrant's Chief Executive Officer, Steven R. Gardner, responded to a question regarding the Registrant's municipal bond portfolio stating that the Registrant did not own any California municipal bonds. In fact, as of August 17, 2010, the Registrant owned five California municipal bonds with an aggregate carrying value of $5.1 million. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PACIFIC PREMIER BANCORP, INC. Dated: August 18, 2010 By: /s/ STEVEN R. GARDNER Steven R. Gardner President and Chief Executive Officer
